Citation Nr: 1829030	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  14-36 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for arthritis of the right knee.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a back condition.

6.  Entitlement to service connection for a skin condition of the bilateral upper extremities.

7.  Entitlement to service connection for a right hip condition to include radiculopathy.

8.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.

9.  Entitlement to service connection for chronic fatigue syndrome.

10.  Entitlement to service connection for vertigo claimed as secondary to bilateral hearing loss and bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel


INTRODUCTION

The Veteran served on active duty as a U.S. Army missile crewman from August 1969 to July 1972.

This current appeal comes to the Board of Veterans' Appeals (Board) from two May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In an October 20014 substantive appeal, the Veteran requested a Board hearing.  He withdrew the request in correspondence in November 2014.  He revived his request for a hearing in September 2015.  He was scheculed to appear for an in-person hearing in October 2015 but did not appear.  Three days prior to the scheduled hearing, the Veteran requested a videoconference hearing.  However, the request for postponement was untimely and without good cause.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704 (c)(2017). 

FINDINGS OF FACT

1.  The Veteran's right knee disability, diagnosed as osteoarthritis and torn meniscus, first manifested greater than one year after active service and was not incurred in, caused, or aggravated by any event in service. 

2.  The Veteran's tinnitus first manifested greater than one year after active service and was not incurred in, caused, or aggravated by any event in service.  

3.  The Veteran's bilateral hearing loss first manifested greater than one year after active service and was not incurred in, caused, or aggravated by any event in service. 

4.  The Veteran's degenerative disc disease of the spine first manifested greater than one year after active service and was not incurred in, caused, or aggravated by any event in service.

5.  The Veteran does not have a disability of dry skin of the upper extremities.

6.  The Veteran's residuals of a right hip replacement first manifested greater than one year after active service and was not incurred in, caused, or aggravated by any event in service.

7.  The Veteran's bilateral sciatica first manifested greater than one year after active service and was not incurred in, caused, or aggravated by any event in service or secondary to a service-connected disability.

8.  The Veteran does not have a disability of vertigo or chronic fatigue syndrome.  



CONCLUSIONS OF LAW

1.  Criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  Criteria for service connection for arthritis of the right knee have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3.  Criteria for service connection for bilateral tinnitus have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

4.  Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

5.  Criteria for service connection for a back disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

6.  Criteria for service connection for a bilateral skin condition of the upper extremities have not been met.  38 U.S.C. §§ 1101, 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

7.  Criteria for service connection for bilateral lower extremity radiculopathy, claimed as secondary to a right hip injury have not been met.  38 U.S.C. §§ 5103A, 5107 (2012); 38 C.F.R. § 3.310 (2017).

8.  Criteria for service connection for bilateral lower extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1101, 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

9.  Criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C. §§ 1101, 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

10.  Criteria for service connection for vertigo claimed as secondary to bilateral hearing loss and tinnitus have not been met.  38 U.S.C. § 5103A, 5107 (2012); 38 C.F.R. §3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board will address the requirements for VA examinations below.

The Board thus finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced because of the Board's adjudication of the claims below.

II.  Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. 3.303(b).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A.  Right Knee Disability and Right Knee Arthritis

The Veteran's service treatment records (STRs) show that he twisted his right ankle while performing physical training in November 1969.  There was no mention of a fall or any other injuries. The right ankle injury was diagnosed as a sprain.  There was no ligament instability, tenderness, reduction in range of motion, and no pain on motion.  An X-ray was normal.  The Veteran was put on light duty for seven days.  Although the issuing authority checked both permanent and temporary boxes in the physical profile record, it is clear that the restricted duty was temporary as there was an expiration date of December 2, 1969.  The Veteran continued to perform his full military duties for the next two years.  An April 1972 discharge physical examination was silent for any residual deficits and there were no reports of a significant history.  

In January 2012 private medical records were received.  These records show the Veteran was diagnosed with right knee osteoarthritis in January 2012 and that he experienced vague knee symptoms for a few years.  The records reflect that moderate to severe pain was present for a few months leading up to the diagnosis, and the Veteran was also diagnosed with a right meniscal tear.

The Veteran submitted statements in January 2013 and October 2014 in which he reported that he fell 20 feet during a training exercise in 1969 and injured his spine and right knee.  He stated that his STRs show an injury in 1969 that clearly notes the fall.  The injury he refers to is the November 1969 ankle sprain.

Lastly, the Veteran submitted a letter from a treating physician in October 2015.  The letter states that the Veteran has right knee pain that resulted from the fall he experienced during service.  It also says that "[I]f his military records indicate that he had a severe injury on that date then it would seem obvious that all these problems are related to his military service."

There is no evidence that the Veteran suffered a right knee injury at any time during or within one year after service.  Without an in-service event or symptoms manifesting to a compensable degree within a year of service there is no entitlement to service connection.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  While the Veteran contends that he suffered several injuries from a 20 foot fall in November 1969 there is only evidence of one injury-- a sprained ankle.  Even if the ankle injury was incurred in a 20 foot fall, the records do not show the onset of any disorder nor does the discharge examination show any chronic residuals of an injury.  Although the Veteran is competent to report the circumstances of a fall, the Board places less probative weight on his report of injuring the right knee and spine as this is inconsistent with the clinical records of care immediately following the event.  Jandreau, 492 F.3d at 1377.  Even if there was a fall, there is no evidence the fall caused a right knee injury.

Beyond the possibility of a fall and in-service injury, the Veteran was first diagnosed with osteoarthritis and a meniscal tear in 2012; a full 40 years after service.  The Veteran reported that he had experienced knee pain "for years" which had become more severe in the past two to three months.  The Veteran reported working as a tow-motor and forklift operator.  While he reported that a traumatic fall in service was the cause of his current knee pain, that doctor does not state that he reviewed the record and also states that "if" there is evidence of a severe injury on that date then the right knee injuries are attributable to service.  On the date of the fall the only injury noted was an ankle sprain.  Additionally, the Veteran made no mention of a knee issue during his separation exam, and has no records of knee issues until well after service ended.

Because evidence does not show an in-service knee injury or knee problems beginning within a year after service, the service connection claim for a right knee disability and right knee arthritis are not warranted.

VA examinations are ordered when there are: 1) current and competent medical diagnosis of a disability, or recurrent symptoms; 2) evidence establishing an in-service event that caused the injury or disease, or evidence showing a disease manifested within the applicable presumptive period; 3) an indication that the disability or persistent symptoms may be associated with service or another service connected disability; and 4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Prong one is satisfied in that a current medical diagnosis for osteoarthritis and a meniscus tear do exist.  However, prong two is unsatisfied as there is no evidence that the 20-foot fall caused a knee injury; there is evidence it caused an ankle injury but nothing more.  Because there is no injury or event in service, a VA exam is not warranted.

B.  Bilateral Hearing Loss, Tinnitus, and Vertigo

STRs are silent for any hearing loss complaints and the entry and separation exams are normal.  The Veteran served as an Army missile crewmember and some exposure to high noise levels while performing his duties is acknowledged. 

A VA examination in January 2012 found the Veteran did experience some hearing loss.  However, the examiner opined that because the Veteran's hearing exams at separation did not show a significant threshold shift his current hearing loss is less likely than not related to service.

A similar opinion was given for tinnitus.  The Veteran said that his tinnitus began around the same time as his hearing loss, and according to the examination the tinnitus and hearing loss onset about 10-15 years prior to the examination; at the earliest this would be 25 years after service ended.

In a correspondence from the Veteran, dated November 2013, he noted that his exposure to artillery during service attributed to his hearing loss, tinnitus, and vertigo.  His DD-214 confirms he was assigned to a battery unit in the Army.

While the Veteran was part of a battery unit during service his STRs do not mention hearing complaints, and the Veteran himself reported that he did not begin experiencing hearing loss and tinnitus until 10-15 years prior to the examination (circa. 1997 to 2002).  If not noted or diagnosed during service, hearing loss and tinnitus must manifest to a compensable level within a year of separation.  38 C.F.R. §§ 3.307, 3.309 (2017).  He does not make statements or provide evidence of hearing loss in or within a year of service.  In regard to vertigo, there is no clinical diagnosis or observations of vertigo now or at any time during or after service.  While the Veteran is competent to report symptoms (Jandreau, 492 F.3d at 1377) a lack of contemporaneous medical evidence may be used to show that a disease or disability is not related to service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

Because hearing loss and tinnitus did not begin until well after service, and because there is no medical diagnosis or observations and assessment of vertigo, entitlement to service connection for those issues are denied.

C.  Back Disability and Neuropathy

Again, STRs are silent for any back issues during service.  The separation exam notes the back as "normal."

Lay statements submitted by the Veteran all note that he fell 20 feet during a training exercise in November 1969 and this is why his back is now a problem.

Private medical records all indicate complaints of back pain.  The submitted records begin around 2011 and do not reveal a diagnosis of a back disability; they just state the Veteran experienced back pain.  The doctor's letter from October 2015 does state that the Veteran suffers degenerative disc disease in his lumbar, thoracic, and cervical spines.  The letter notes that the 20-foot fall did cause these issues "[I]f his military records indicate that he had a severe injury on that date. . ."

The Board will first address the claim for bilateral lower extremity neuropathy.  From the STRs to the most recent letter from his treating physician there is no mention of neuropathy.  Because there is no diagnosis for neuropathy this claim is denied.

Degenerative disc disease has been diagnosed by a medical professional, therefore satisfying prong one for service connection.  See 38 C.F.R. § 3.303.  However, a relation to service has not been made.  Again, while the Board concedes a 20-foot fall occurred during training there is no evidence that the fall caused back issues.  The treating physician even says that "if" a serious back condition is shown in service on that date then the current degenerative disc disease likely manifested from service.  However, only an ankle sprain resulted from the in-service injury.

Because there is no record of a back injury during service, and no records of treatment shortly after service the elements of service connection are not satisfied.  Therefore, entitlement to service connection for degenerative disc disease of the spine is denied.

An exam is not warranted for the same reasons a knee examination is not warranted.  While there is a diagnosis of a back injury the injury does not seem to have manifested via an in-service event.  McLendon, 20 Vet. App. at 79.  The only injury listed from November 1969 was an ankle injury.  Therefore, no evidence points to that in-service event causing the Veteran's current back issues.

D.  Right Hip Disability and Radiculopathy

There is no mention of a right hip issue in the Veteran's STRs.  The separation examination does not note any complaints and marks the Veteran as "normal."

The Veteran did receive a right hip replacement in November 2012.  He has since received treatment for this surgery.  The medical records do not discuss the cause or reason for this surgery.

The October 2015 letter says the Veteran has sciatica and right hip pain that relates to service "if" a severe injury was noted the date of the Veteran's fall.

There are no treatment records during service, within a year after service, or any records showing that the Veteran had symptoms of a right hip injury that are related to service.  The first mention of right hip issues began sometime around 2011.  The letter submitted by the Veteran does not demonstrate that the treating physician reviewed any records beyond the Veteran's own statements.  Once more, the Board concedes that injuries from a fall during training happened but the only confirmed injury from that fall was a sprained ankle.  The right hip injury is not mentioned until almost 40 years after the Veteran left service.

Since medical records do not demonstrate an in-service injury or a manifestation of compensable symptoms within a year of service for a right hip disability or radiculopathy, entitlement to service connection for these issues is denied.

Because there is no evidence linking a right hip injury to service, an examination will not be ordered to exam the hip or for an examination for radiculopathy because the second prong of McLendon, 20 Vet. App. 79 has not been met.

E.  Upper Extremity Skin Disease

STRs do not mention that the Veteran had any skin conditions during service.  His DD-214 also shows that he was not in the Republic of Vietnam, and he further says that he did not serve in the Republic of Vietnam in a lay statement from September 2012.

In private records submitted in October 2014, there are notes that detail a skin condition.  The condition is not a rash, but it is noted as troublesome growths and wounds that do not heal.  An actual diagnosis is not mentioned.

No etiology from service can be made for the Veteran's skin condition.  While a diagnosis can be implied or even assumed a connection to service cannot.  The Veteran himself does not mention a specific in-service injury or event that would cause any sort of skin condition.  Further, the first discussion of a skin condition does not occur until well after service.

Without a clear diagnosis or manifestations of a disability, a linking event in-service, or symptoms that manifested within a year after service entitlement to service connection for a skin condition is denied.

Even assuming a diagnosis for a skin condition exits the Veteran has not shown evidence to satisfy the second prong of McLendon.  Therefore, an exam to see if a skin disease is service connected is not warranted.

F.  Chronic Fatigue Syndrome

Nothing in the STRs or medical records diagnoses the Veteran with chronic fatigue syndrome.  He states that he feels tired a lot, and has trouble sleeping but does not mention any link to service.  See Correspondence, September 2012.

There is no diagnosis of chronic fatigue syndrome to satisfy the first prong for service connection.  38 C.F.R. § 3.303.  Therefore, entitlement to this condition is denied.

Without a diagnosis the first prong of McLendon is not satisfied, therefore no exam will be ordered.

III.  Secondary Service Connection

Secondary service connection may be granted for a disability that is proximately due to a service-connected disease or injury, or that a service-connected disease or injury aggravated (increased in severity) the nonservice-connected disability for which service connection is sought.  38 C.F.R. § 3.310.

A.  Vertigo

The Veteran is claiming that his vertigo is secondary to his bilateral hearing loss and bilateral tinnitus.  The reason that secondary service connection is denied is twofold.  First the Veteran is not claiming service connection secondary to an already service connected injury or disease.  Id.  Neither hearing loss or tinnitus are service connected, therefore an injury that is either caused or aggravated by these disabilities cannot be entitled to secondary service connection.  Second, the Veteran does not have a diagnosis or manifestations of a disability caused by vertigo.  

For the aforementioned reasons, secondary service connection for vertigo is denied.

B.  Radiculopathy

For the same reasons that vertigo is denied, radiculopathy secondary to a right hip injury is denied.  Service connection for a right hip injury has not been established, even though radiculopathy was diagnosed.  Since the right hip injury did not incur in service or manifest therefrom, the secondary injury of radiculopathy cannot be entitled to secondary service connection


ORDER

1.  Entitlement to service connection for a right knee disability is denied.

2.  Entitlement to service connection for arthritis of the right knee is denied.

3.  Entitlement to service connection for bilateral tinnitus is denied.

4.  Entitlement to service connection for bilateral hearing loss is denied.

5.  Entitlement to service connection for a back condition is denied.

6.  Entitlement to service connection for a skin condition of the bilateral upper extremities is denied.

7.  Entitlement to service connection for a right hip condition to include radiculopathy is denied.

8.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities is denied.

9.  Entitlement to service connection for chronic fatigue syndrome is denied.

10.  Entitlement to service connection for vertigo claimed as secondary to bilateral hearing loss and bilateral tinnitus is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


